Title: From Thomas Jefferson to William Lee, 14 June 1803
From: Jefferson, Thomas
To: Lee, William


          
            Sir
            Washington June 14. 1803.
          
          I have to thank you for the sample of Medoc wine which you were so kind as to send me, and which I found very good. I liked it the better as it seemed not to have been brandied, a species of adulteration so disagreeable and so common. when I was at Bordeaux in 1787. I took great pains to make myself acquainted with the good wines, went to every vineyard & cellar of note, learned the names of the proprietors of those of 1st. 2d. or 3d. quality, the character of their wines, quantities & prices. the result was, as to the red wines, that passing over the 4. crops, I found the wine of Madame de Rozan of Margault to be so nearly equal to those of the Chateau Margault, as to be scarcely distinguishable when tried together, & not at all when tried separately; while the price was a great deal less. of the white wines, I preferred the Sauterne, and found those of M. de Salus the best. I therefore afterwards at Paris & Philadelphia drew my supplies of wine from Made. de Rozan & M. de Salus, who delivered them bottled & packed to my correspondent & recieved the price from them. I understand that these two proprietors are still living on their estates, and I have therefore a partiality for them in returning to them as an old customer, and a confidence they will serve me with whatever they have best, & ready for drinking. I take the liberty therefore of inclosing you a bill of M. Victor Dupont on the house of Dupont de Nemours pere et fils et co. banquiers Rue Montholon No. 300. à Paris for 200. Dollars, say 1050.₶ which I will pray you to vest in the two wines above mentioned, about an equal quantity of each, as far as the sum will cover, naming me to Made. de Rozan & M. de Salus as an ancient customer whom they may perhaps recollect. I should be glad to have the wines shipped from Bordeaux in the latter part of August at latest, or they will not be here in time to save me from the necessity of buying in the country. Norfolk, Alexandria Baltimore, Philadelphia or New York are proper ports to address them to the last however the least so, & a line from you to the Collector of the customs of whatever place they come to will induce him to notify me to take necessary steps for having them forwarded. I pray you to excuse the liberty I am taking & to accept my salutations & assurances of respect & esteem.
          
            Th: Jefferson
          
        